Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors GSE Systems, Inc: We consent to the incorporation by reference in the registration statements No. 333-183427, No. 333-150249 and No. 333-138702 on FormS-8 and registration statements, No. 333-147537 and No. 333-126472 on Form S-3 of GSE Systems, Inc. of our report dated March11,2013, with respect to the consolidated balance sheets of GSE Systems, Inc. as of December31,2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows, for each of the years in the three-year period ended December31,2012, which report appears in the December31,2012 Annual Report on Form10-K of GSE Systems, Inc. /s/ KPMG LLP Baltimore, Maryland March 11, 2013
